Citation Nr: 1132430	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-49 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 1, 2010, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for PTSD, assigning a 30 percent disability rating effective September 6, 2007.  The Veteran filed a notice of disagreement in September 2008 with regard to the disability rating assigned.  A statement of the case was issued in November 2009, and a substantive appeal was received in November 2009.  In a March 2010 rating decision, the RO assigned a 50 percent disability rating, effective February 1, 2010.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned and the rating was not assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in May 2011; the transcript is of record.

In May 2011, at the Board hearing, the Veteran submitted new evidence in support of his appeal and waived RO review of such additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

PTSD

The Veteran testified that he is in receipt of Social Security Administration (SSA) benefits which were initially awarded due to his PTSD.  The Veteran's SSA records should be requested and associated with the claims folder.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Veteran was hospitalized at the Biloxi, Mississippi VA Medical Center (VAMC) from March 10 to March 20, 2009.  The evidence of record contains VA outpatient treatment records from the New Orleans VAMC pertaining to his transfer to the Biloxi inpatient psychiatric unit and a discharge summary note dated on March 20, 2009, but otherwise there are no other treatment records from his hospitalization.  These hospitalization records must be associated with the claims folder.  At the Board hearing, the Veteran submitted an April 6, 2011, discharge summary from the Biloxi VAMC which reflected that he was hospitalized in the psychiatric unit from March 29, to April 6, 2011.  Hospitalization records from this period must be associated with the claims folder.  The Veteran otherwise receives regular outpatient treatment at the New Orleans VAMC.  Updated VA treatment records should be obtained from the New Orleans VAMC for the period January 6, 2010, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the Veteran's recent psychiatric hospitalization and testimony before the Board as to his PTSD symptomatology and effect on his social and occupational functioning, the Veteran should be afforded a VA examination to address the severity of his PTSD, and the extent to which his PTSD has interfered with his ability to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 3.159 (c) (4); see also Green v. Derwinski, 1 Vet. App. 121 (1991).  

TDIU

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At his Board hearing, the Veteran testified that he has been unable to work since 2008 due to his PTSD symptomatology, to include an inability to focus and concentrate.  Thus, he has effectively raised the issue of entitlement to a TDIU due to his service-connected PTSD.  The Veteran's claim for an initial increased rating for his service-connected PTSD should include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  Thus, upon remand, the VA examination should address whether the Veteran's service-connected PTSD has markedly interfered with his ability to secure or follow a substantially gainful occupation.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Additionally, while on remand, the Veteran should be afforded notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) with respect to his TDIU claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Inpatient treatment records from the Biloxi VAMC for the periods March 10, to March 20, 2009, and March 20, to April 6, 2011, should be associated with the claims folder.  Updated treatment records from the New Orleans VAMC for the period January 6, 2010, to the present should be associated with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  AFTER completion of the above and all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  The examiner should attempt to distinguish the symptomatology associated with his service-connected PTSD, and any other diagnosed acquired psychiatric disability, to include major depression.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A Global Assessment of Functioning (GAF) score and an analysis of its meaning should be provided.  

The examiner should provide an opinion as to whether the Veteran's service-connected PTSD renders him unemployable.  If need be, further testing should be accomplished.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.   

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements.  The examiner should provide supporting rationale for any opinion offered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an initial increased rating for PTSD should be readjudicated based on the entirety of the evidence, and the Veteran's claim for a TDIU should be adjudicated.  If any of the benefits sought are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


